                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA
H & H Acres, LLC,                                                                     Case No.: 21-60086
                                                                                      Chapter 12
               Debtor.

Craig Herickhoff,                                                                     Case No.: 21-60085
Michelle Herickhoff,                                                                  Chapter 12

               Debtors.

                                 CHAPTER 12 PLAN OF REORGANIZATION
                                         DATED APRIL 12, 2021


                                  PART 1: TERM AND EFFECTIVE DATE

        This plan shall continue for a period of 4 years from its effective date. The date of the entry of the order
first confirming a plan is the effective date. The term “debtors” shall be used throughout the plan regardless
whether the filing is single or joint.

                                    PART 2: LIQUIDATION ANALYSIS

        The debtors' net equity in their property, after deducting the amounts of the secured claims and
exemptions, is $52,212.36. Priority and non-priority unsecured creditors (but not including attorney’s fees)
will receive no less than $52,212.36 over the life of the plan. The debtors’ liquidation analysis is attached to
this plan, see Exhibit A.

                                       PART 3: DISPOSABLE INCOME

        For the term of this plan, all of the debtors' disposable income (future earnings not necessary for the
continuation, preservation and operation of the farm and for the maintenance or support of the debtors and their
dependents), regardless of the amount, will be paid to the Trustee. The Trustee shall disburse these funds first
to any unpaid priority claims (including administrative expenses and Trustee’s fees) and second to non-priority
unsecured creditors.

                                         PART 4: LIVING EXPENSES

        The debtors' projection of living expenses are $7,500.00. The debtors shall limit their annual
withdrawals for living expenses to said amount, unless said amount is modified by Court Order. The Court
shall retain authority and jurisdiction to modify said allowance upon application of a party in interest.

                 PART 5: COSTS OF ADMINISTRATION AND PROFESSIONAL FEES

       Claims for compensation and expenses of professionals and court costs shall be paid upon approval by
the Court and as directed by the Court or the terms of this plan.

        Class 1: Trustee’s Fees. The Chapter 12 Trustee shall make application to the Court for approval of
trustee’s fee and for any reasonable and necessary expenses of the Trustee in effectuating the Trustee’s duties
under the Bankruptcy Code in administering this case. The debtors shall pay an amount equal to five percent
(5%) of all payments disbursed by the Chapter 12 Trustee as an estimated payment and the Trustee shall hold
the fee until the Trustee’s fees and expenses are applied for and approved by the Court. Once the Trustee’s
fees are approved, the Trustee shall pay them. If there are excess funds in the account at the end of the case,
the money shall be paid to the unsecured creditors and any excess after paying the unsecured creditors shall be
paid to the debtors, unless otherwise ordered by the Court. All payments shall be made through the
Chapter 12 Trustee unless otherwise stated herein. Creditors shall only accept direct payments from
the debtors if specified in the Plan.

Class 2: Debtors’ Attorney’s Fees. The debtors shall file an application to employ Velde Moore Ltd as their
debtors’ counsel. Once the application to employ debtors’ counsel is granted, counsel for the debtors shall
make periodic applications for compensation for attorney fees, administrative work and reimbursement of
costs and expenses incurred in the representation of the debtors. The debtors shall pay Velde Moore Ltd
directly once applications for compensation are approved by the Bankruptcy Court.

                                        PART 6: SECURED CLAIMS

       Class 1: Secured Claim of Integrity Bank.

       Integrity Bank possesses a secured claim estimated to be $3,792,677.61. This claim is secured by a
       first mortgage on the debtors’ real property, a first lien on the debtors’ equipment, a first lien on the
       debtors’ accounts receivables, and a first lien on the debtors’ crops and crop proceeds with the
       exception of the 2019 crop. The debtors’ collateral fully secures the claim of Integrity Bank, see
       attached liquidation analysis. Integrity Bank may assert a claim for reasonable fees, costs, or charges
       pursuant to 11 U.S.C. Section 506(b).

       The debtors will assume all pre-petition promissory notes, security agreements, mortgages, UCC’s,
       CNS’s, and all written modifications thereto entered into with Integrity Bank.

       Integrity Bank shall receive $837,660.47 in 2021, directly from the debtors, as follows:
               a. $483,106.16 due upon confirmation of this plan,
               b. $354,554.31 due on or before December 31, 2021.

       Beginning in 2022, the debtors will make the following payments directly to Integrity Bank:

         Payments
         to Integrity
         Bank
                                                                 Total
         Notes             15-Mar         15-Jul          15-Dec Annual
               76107      6936.29      11435.51        14,341.25
               76113         3024       4985.52          6252.33
               76304      2809.62       4632.08         19757.28
               76466      1261.69       2080.09          2608.64
               75053      1816.68       2995.07          3756.11
               76021      3176.71       5313.73          6663.94
                9144     56863.74      19042.54         87181.14
                9165      2369.62       3906.67          4899.35
                9166      2344.16       3864.69           4846.7
               76022      2659.16       4384.02          5497.99
               76460      7139.55       2410.73         20322.14
               75117     52458.43      23177.43         74458.15
               76112      7140.35      11771.93         65148.82
         Total            150000      100000.01       315,733.84 565733.85
Class 2: Secured Claim of CHS.

CHS possesses a secured claim estimated to be $168,975.44. This claim is secured by a second
mortgage on the debtors’ real property, a second lien on the debtors’ equipment, a second lien on the
debtors’ accounts receivables, and a second lien on the debtors’ crops and crop proceeds with the
exception of the 2019 crop. The debtors’ collateral fully secures the claim of CHS, see attached
liquidation analysis. CHS may assert a claim for reasonable fees, costs, or charges pursuant to 11
U.S.C. Section 506(b).

CHS’s claim will be paid annually over a term of 20 years with a fixed interest rate of 5.75%. The first
payment will be due on or before December 31, 2022. The subsequent nineteen payments will be due
on or before December 31st with the loan ballooning on December 31, 2041. All payments will be paid
through the Office of the Chapter 12 Trustee during the course of the bankruptcy. Trustee Fees shall
apply to all payments made during the bankruptcy. All post-discharge payments will be made directly
to the lender under the terms of this plan.

 Payment    Payment        Trustee's    Total
 Due Date   Amount         Fees         Payment       Paid By:
 12/31/2022      14,434.52       721.48     15,156.00
 12/31/2023      14,434.52       721.48     15,156.00
 12/31/2024      14,434.52       721.48     15,156.00
 12/31/2025      14,434.52       721.48     15,156.00
 Total           57,738.08      2885.92     60,624.00

Class 3: Secured Claim of FSA/CCC.

FSA/CCC possesses a secured claim estimated to be $310,951.00. This claim is secured by a first
mortgage on an 80 acre parcel of real estate. The debtors’ collateral fully secures the claim of
FSA/CCC see attached liquidation analysis. FSA/CCC may assert a claim for reasonable fees, costs, or
charges pursuant to 11 U.S.C. Section 506(b).

FSA/CCC’s claim will be paid annually over a term of 25 years with a fixed interest rate of 2.25%.
The first payment will be due on or before December 31, 2022. The subsequent twenty-four payments
will be due on or before December 31st with the loan ballooning on December 31, 2046. All payments
will be paid through the Office of the Chapter 12 Trustee during the course of the bankruptcy. Trustee
Fees shall apply to all payments made during the bankruptcy. All post-discharge payments will be
made directly to the lender under the terms of this plan.

Payment Due      Payment        Trustee's    Total
Date             Amount         Fees         Payment       Paid By:
      12/31/2022      16,398.36       819.64     17,218.00
      12/31/2023      16,398.36       819.64     17,218.00
      12/31/2024      16,398.36       819.64     17,218.00
      12/31/2025      16,398.36       819.64     17,218.00
Total                 65,593.44      3278.56     68,872.00


Class 4: Secured Claim of Citizens Alliance Bank.

Citizens Alliance Bank (CAB) possesses a secured claim estimated to be $824,279.18. This claim is
secured by a first lien on the debtors’ beet shares. The debtors’ collateral fully secures the claim of
CAB, see attached liquidation analysis. CAB may assert a claim for reasonable fees, costs, or charges
pursuant to 11 U.S.C. Section 506(b).

An interest payment of $50,000.00, plus five percent Trustee fees, will be paid to CAB prior to
December 31, 2021. Thereafter, CAB’s claim will be paid annually over a term of 15 years with a
fixed interest rate of 5.75%. The first payment of principal and interest will be due on or before
December 31, 2022. The subsequent fourteen payments will be due on or before December 31st with
the loan ballooning on December 31, 2036. All payments will be paid through the Office of the
Chapter 12 Trustee during the course of the bankruptcy. Trustee Fees shall apply to all payments made
during the bankruptcy. All post-discharge payments will be made directly to the lender under the terms
of this plan.

 Payment    Payment        Trustee's     Total
 Due Date   Amount         Fees          Payment       Paid By:
 12/31/2021      50,000.00      2,500.00     52,500.00
 12/31/2022      83,489.27      4,174.73     87,664.00
 12/31/2023      83,489.27      4,174.73     87,664.00
 12/31/2024      83,489.27      4,174.73     87,664.00
 12/31/2025      83,489.27      4,174.73     87,664.00
 Total          383,957.08    19,198.92    403,156.00

Class 5: Secured Claim of Francis Liebl.

Francis Liebl possesses a secured claim estimated to be $230,000.00. This claim is secured by a
second lien on the debtors’ beet shares and a third lien on the debtors’ equipment. The debtors’
collateral fully secures the claim of Francis Liebl, see attached liquidation analysis. Francis Liebl may
assert a claim for reasonable fees, costs, or charges pursuant to 11 U.S.C. Section 506(b).

Francis Liebl’s claim will be paid annually over a term of 15 years with a fixed interest rate of 5.75%.
The first payment of principal and interest will be due on or before December 31, 2022. The
subsequent fourteen payments will be due on or before December 31st with the loan ballooning on
December 31, 2036. All payments will be paid through the Office of the Chapter 12 Trustee during the
course of the bankruptcy. Trustee Fees shall apply to all payments made during the bankruptcy. All
post-discharge payments will be made directly to the lender under the terms of this plan.

 Payment    Payment        Trustee's     Total
 Due Date   Amount         Fees          Payment       Paid By:
 12/31/2022      23,296.13      1,164.87     24,461.00
 12/31/2023      23,296.13      1,164.87     24,461.00
 12/31/2024      23,296.13      1,164.87     24,461.00
 12/31/2025      23,296.13      1,164.87     24,461.00
 Total           93,184.52      4659.48      97,844.00


Class 6: Secured Claim of Stuart Sybesma.

Stuart Sybesma possesses a secured claim estimated to be $149,168.34. This claim is secured by a
third mortgage on the debtors’ real property, a fourth lien on the debtors’ equipment, a third lien on the
debtors’ accounts receivables, and a third lien on the debtors’ crops and crop proceeds with the
exception of the 2019 crop on which it possesses a partially perfected first lien. Mr. Sybesma’s total
claim is $1,685,960.00 of which $1,536,791.70 is unsecured. The debtors’ collateral does not fully
secure the claim of Mr. Sybesma, see attached liquidation analysis. Mr. Sybesma may not assert a
claim for reasonable fees, costs, or charges pursuant to 11 U.S.C. Section 506(b).

Mr. Sybesma’s claim will be paid annually over a term of 3 years with a fixed interest rate of 5.75%.
The first payment will be due on or before December 31, 2022. The subsequent two payments will be
due on or before December 31st with the loan ballooning on December 31, 2024. All payments will be
paid through the Office of the Chapter 12 Trustee during the course of the bankruptcy. Trustee Fees
shall apply to all payments made during the bankruptcy. Upon discharge, Mr. Sybesma shall release
all mortgages, UCC filings, and CHS filings against the debtors.
        Payment    Payment        Trustee's     Total
        Due Date   Amount         Fees          Payment       Paid By:
        12/31/2022      55,547.41      2,777.59     58,325.00
        12/31/2023      55,547.41      2,777.59     58,325.00
        12/31/2024      55,547.41      2,777.59     58,325.00
        12/31/2025      55,547.41      2,777.59     58,325.00
        Total          222,189.64     11110.36    233,300.00


       Class 6: Central Minnesota Credit Union

       Central Minnesota Credit Union (CMCU) possesses two secured claims estimated to be $11,428.00
       and $6,571.18. These claims are secured by a first lien on the debtors’ camper and boat. The debtors’
       collateral fully secures the claim of CMCU, see attached liquidation analysis. CMCU may assert a
       claim for reasonable fees, costs, or charges under 11 U.S.C. Section 506(b).

       The debtors shall pay these loans directly to CMCU under their pre-petition terms through their family
       living expense, see attached cash flow projections.

       Class 7: Chase Auto Finance

       Chase Auto Finance (Chase) possesses a secured claim estimated to be $38,000.00. This claim is
       secured by a first lien on the debtors’ Lincoln Navigator. The debtors’ collateral fully secures the
       claim of Chase, see attached liquidation analysis. Chase may assert a claim for reasonable fees, costs,
       or charges under 11 U.S.C. Section 506(b).

       The debtors shall pay this loan directly to Chase under their pre-petition terms through their family
       living expense, see attached cash flow projections.

       Class 8: John Deere

       John Deere possesses a secured claim estimated to be $100,000.00. This claim is secured by a
       purchase money lien on a 2011 JD8335R with a fair market value of $110,000.00. The debtors’
       collateral fully secures the claim of John Deere. John Deere may assert a claim for reasonable fees,
       costs, or charges under 11 U.S.C. Section 506(b). The debtors shall pay this loan directly to John
       Deere under their pre-petition terms.

       Class 9: Mark and Donna Herickhoff

       Mark and Donna Herickhoff possess a secured claim estimated to be $1,053,000.00. This claim is
       secured by a junior contract for deed against the debtors’ homestead. This loan has been deferred by
       Mark and Donna Herickhoff for the duration of the debtors’ bankruptcy. The collateral fully secures
       the claim of Mark and Donna Herickhoff, see attached liquidation analysis. Mark and Donna
       Herickhoff may assert a claim for reasonable fees, costs, or charges pursuant to 11 U.S.C. Section
       506(b).

                         PART 7: PRIORITY AND ADMINISTRATIVE CLAIMS

       Class 1: Priority Unsecured Claims

        The debtors will pay in full all allowed claims entitled to priority under 11 U.S.C. Sections 507(a)(1)
through (a)(10), plus five percent Trustee fees. No claims have been filed to date. The debtors will modify
the plan to address any allowed priority claims should one be filed. . Nothing in this Part shall restrict the
debtor, Trustee, or other party from objecting under Fed. R. Bankr. P. 3007 to the allowance of a claim.
                            PART 8: NON-PRIORITY UNSECURED CLAIMS

        Class 1. Class 1 consists of allowed non-priority unsecured claims, including, but not limited to,
allowed non-priority unsecured claims of creditors which are as a result of damages arising as a result of the
rejection of unexpired leases and/or executory agreements, allowed non-priority unsecured claims resulting
from the value of a secured claim being of a value less than the creditor’s collateral, allowed non-priority claims
of those secured creditors whose claims are determined to be unsecured, allowed non-priority governmental
claims arising under 11 U.S.C. § 1232, and allowed non-priority unsecured claims for taxes and penalties which
are not included in any other Class. Payments made to this Class shall be disbursed by the Trustee pro-rata
based on the amount of allowed claims existing on the date of disbursement. Nothing in this Part shall restrict
the debtor, Trustee, or other party from objecting under Fed. R. Bankr. P. 3007 to the allowance of a claim.
The debtors shall no less than the amount required under the liquidation analysis referenced in Part 2.


 Payment Due      Payment        Trustee's    Total
 Date             Amount         Fees         Payment       Paid By:
       12/31/2022      17,404.14       870.88     18,275.00
       12/31/2023      17,404.12       870.88     18,275.00
       12/31/2024      17,404.12       870.88     18,275.00
       12/31/2025      17,404.12       870.88     18,275.00
 Total                 69,616.50      3483.52     73,100.00


                          PART 9: 11 U.S.C. § 1232 GOVERNMENTAL CLAIMS

Governmental claims arising under 11 U.S.C. § 1232 (1) shall be treated as non-priority unsecured claims
arising before the date on which the petition is filed; (2) shall be treated under Part 8 of the plan (Non-Priority
Unsecured Claims), provided that the claim is not otherwise disallowed, (3) shall not be entitled to priority
treatment under 11 U.S.C. § 507; and (4) shall be discharged in accordance with 11 U.S.C. §§ 1228 & 1232.
If the debtor files a tax return after the filing of the petition for a period in which a claim under 11 U.S.C. §
1232(a) arises, and the claim relates to the tax return, the debtor shall serve notice of the claim pursuant to 11
U.S.C. § 1232(d)(2). Nothing in this Part shall restrict the debtor, Trustee, or other party from objecting under
Fed. R. Bankr. P. 3007 to the allowance of a claim.

                          PART 10: EXECUTORY CONTRACTS AND LEASES

All executory contracts and leases are rejected unless specifically assumed in this Part. The debtors assume
the following executory contracts and leases:

       Class 1: All real estate leases with the following landlords:

       a.      Betow
       b.      Pressler
       c.      Walsh
       d.      Minette
       e.      Reents
       f.      Turpstra
       g.      RDO

       Class 2: Farm Service Agency/USDA:

       The debtors will assume all programs administered through the USDA/Farm Service Agency and
       CCC.
                   PART 11: EXECUTION OF PLAN AND CASH FLOW ANALYSIS

        The debtors propose to continue their farming operations and make the plan payments out of farm or
other income. The debtors' projections of income, operating expenses, and plan payments are attached as
Exhibit B.

           PART 12: RETENTION OF LIENS AND INCORPORATION OF DOCUMENTS

        All creditors whose claims are treated as secured in this plan shall retain their liens on the collateral
securing their respective claims as specified in the plan and until such claims are paid in full in the amount
allowed as secured. Except as modified by the terms of this plan, all documents evidencing indebtedness and
security in favor of said secured creditors remain the same and are incorporated herein by reference. Either the
debtors or any creditor may record this plan and the Order confirming this plan with the Office of the County
Recorder of each county in which the debtors have an interest in real estate without violation of the automatic
stay.
                                     PART 13: GENERAL PROVISIONS

1.      The Court shall retain jurisdiction over the debtors and his property for the term of the plan. Property
of the estate vests upon dismissal, conversion, or completion of plan payments due during the term of the plan.

2.     As part of the continuing farm operation, the debtors shall submit operating reports and bank
statements on a monthly basis to the Chapter 12 Trustee. The debtors shall provide the Chapter 12 Trustee
copies of tax returns annually once filed.

3.     For the duration of the Chapter 12 plan, the debtors shall seek court approval to obtain credit or incur
debt outside the ordinary course of business.

4.     For the duration of the Chapter 12 plan, the debtors shall seek court approval to use, sell, or lease
property outside the ordinary course of business.

Dated April 12, 2021

Velde Moore, Ltd

/e/ Logan Moore, #312083              /e/ Craig Herickhoff           /e/ Michelle Herickhoff
Attorney for the Debtors              Debtor 1                       Debtor 2
1118 Broadway
Alexandria, MN 56308
Ph (320) 763-6561
Fax (320) 763-6564
Asset                           Value                 Lien             Creditor     Lien   Creditor   Exemption      Estate
Homestead                           2,000,000.00         875,000.00    Integrity                        1,125,000.00
Glenwood 80                           314,000.00         314,000.00    Integrity
Lincoln Nav.                           65,000.00           38,000.00   Chase Auto                          10,000.00   17,000.00
Ford Fusion                             3,500.00                                                                        3,500.00
Camper                                 17,000.00          11,428.00 CMCU                                                5,572.00
Snowmobiles (2)                         2,000.00                                                                        2,000.00
Boat                                   12,500.00           6,571.18 CMCU                                                5,928.82
Household goods                         5,000.00                                                            5,000.00
Clothing                                1,000.00                                                            1,000.00
Checking CMCU                           5,000.00                                                                        5,000.00
Checking RBCU                           5,000.00                                                            5,000.00
H&H Acres, LLC                                 0
630 Beet Shares                       630,000.00         630,000.00 Citizens All.
TRA Retirement                  Unknown                                                                   500,000.00
Crops (Integrity & CHS)               117,623.46         104,411.92 Integrity                                          13,211.54
Unit Retains (Integrity &CHS)         301,846.42         301,846.42 Integrity
Total                                                                                                                  52212.36

CMCU                            specific collateral
Chase Auto                      specific collateral
CHS                                     168,975.44
Citizens All.                           824,279.18
Francis Liebl                           230,000.00
Integrity                             3,792,677.61
Mark Herickhoff                       1,053,000.00
Stuart Sybesma                        1,685,960.00
IRS Lien                                138,608.19
MN Rev. Lien                              87,710.74
FSA/CCC                                 310,951.00

Craig and Michelle Liquidation Analysis
H&H Acres Liquidation Analysis
Asset                   Value             Lien            Creditor        Lien       Creditor Lien        Creditor        Estate
Checking CMCU                   20,000.00       20,000.00 Integrity
Checking Integrity
Farm Fuel                        5,000.00        5,000.00 Integrity
A/R                             41,500.00       41,500.00 Integrity
163 Beet Shares                163,000.00      163,000.00 Citizens All.
Unit Retains                   266,668.68      266,668.68 Integrity
Crop checks
1. Integrity & CHS             184,045.97      184,045.97 Integrity
2. Integ & CHS & Stuart        149,168.34      149,168.34 Sybesma
Equipment                   1,691,150.00     1,461,150.00 Integrity        168,995.44 CHS      230,000.00 Francis Liebl
Total

CMCU                    specific collateral
Chase Auto              specific collateral
CHS                            168,975.44
Citizens All.                  824,279.18
Francis Liebl                  230,000.00
Integrity                   3,792,677.61
Mark Herickhoff             1,053,000.00
Stuart Sybesma              1,685,960.00
IRS Lien                       138,608.19
MN Rev. Lien                     87,710.74
FSA/CCC                        310,951.00
John Deere                     100,000.00
Mark and Donna Herickhoff Liquidation Analysis
Asset                    Value             Lien              Creditor      Lien              Creditor      Exemption Estate
211 State Street               375,000.00        80,000.00   CMCU                                           450,000.00
702 Meridian Lot 228            35,000.00                                                                                 35,000.00
79 acres                       450,300.00       224,318.93   IRS&MN Rev.          232,981.07 Integrity
80 acres                       456,000.00       310,951.00   FSA/CCC              145,049.00 Integrity
Cfd Vendor Interest      no value
Ford Edge                       15,000.00                                                                    10,000.00     5,000.00
Household Goods                  6,000.00                                                                     6,000.00
Checking CMCU                    3,500.00                                                                     3,500.00
MPS Beet Lifter LLC                   0.00
H&H Acres, LLC                        0.00
Beet Lifter Patent                    0.00
Melroe Skid Loader              40,000.00        12,000.00   CMCU                   2,000.00 IRS&MN Rev.     26,000.00
Total                                                                                                                     40,000.00

CMCU                      specific collateral
Chase Auto                specific collateral
CHS                             168,975.44
Citizens All.                   824,279.18
Francis Liebl                   230,000.00
Integrity                    3,792,677.61
Mark Herickhoff              1,053,000.00
Stuart Sybesma               1,685,960.00
IRS Lien                        138,608.19
MN Rev. Lien                     87,710.74
FSA/CCC                         310,951.00
                                                                                                   H & H Acres LLC
                                                                                           2021-2023 4-11-21 Update


                                          Monthly Cash Flow Plan Executive Summary
Projected Cash Flow Summary
                                                 Beg       2021        2022        2023

Total operating inflow                                 2,175,825   2,502,450   2,525,625
Total operating outflow            (-)                 1,777,327   1,727,927   1,727,927
Capital purchases                  (-)                         -           -           -
Capital sales                      (+)                   509,777      43,640           -
New credit                         (+)                         -           -           -
Loan payments                      (-)                 1,188,592     958,680     957,730
Net cash flow                      (=)                  -280,317    -140,517    -160,032

Beginning cash balance             (+)                  528,864     248,547      108,029
Operating loan borrowings          (+)                  916,449     875,648    1,190,763
Operating loan prin pymts          (-)                  916,449     875,648    1,133,760
Ending cash balance                (=)                  248,547     108,029        5,000

Beg operating loan bal                                        -           -            -
Peak operating loan bal                                 916,449     847,667    1,190,763
End operating loan bal                                        -           -       57,003


Change in Working Capital

Change in cash                                          -280,317    -140,517    -103,029
Inventory changes                  (+)                   380,192    -193,943    -264,788
Change in opr loan balance         (-)                         -           -      57,003
Change principal due term loans    (-)                   113,322      44,719      28,161
Est change in working capital      (=)                   -13,447    -379,179    -452,982


Income Statement

Gross cash farm income                                 2,175,825   2,457,450   2,480,625
Inv change-income items            (+)                   280,908    -168,458    -198,950
Gross revenue                      (=)                 2,456,733   2,288,992   2,281,675

Cash farm opr expense                                  1,687,327   1,637,927   1,637,927
Interest expense                   (+)                   577,365     422,071     376,403
Depreciation                       (+)                   331,707     299,919     271,598
Inv change-expense items           (+)                   -99,284      25,485      65,838
Total farm expense                 (=)                 2,497,115   2,385,403   2,351,767

Net farm income                                          -40,383     -96,411     -70,092




FINPACK © Center For Farm Financial Management                                                 Prepared by: First National Bank
University of Minnesota                                                                                                   FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                    Page 2                               4/11/2021 8:32 PM (GMT-05)




Net Worth Change
                                                 Beg          2021                 2022         2023

Net farm income                                            -40,383               -96,411     -70,092
Personal income                      (+)                         -                45,000      45,000
Owner withdrawals                    (-)                    90,000                90,000      90,000
Income taxes accrued                 (-)                         -                     -           -
Personal interest expense            (-)                    36,644                35,654      34,878
Personal depreciation                (-)                    14,925                12,686      10,783
Earned net worth change              (=)                  -181,951              -189,752    -160,753


Term Debt Coverage (farm)

Net farm income from operations                            -40,383              -96,411      -70,092
Depreciation                         (+)                   331,707              299,919      271,598
Personal income                      (+)                         -               45,000       45,000
Owner withdrawals                    (-)                    90,000               90,000       90,000
Personal interest expense            (-)                   106,304               25,797       35,288
Prin. payments on personal debt      (-)                     1,300               22,902       13,411
Income taxes accrued                 (-)                         -                    -            -
Interest on term debt                (+)                   285,582              271,185      242,432
Capital debt repayment capacity      (=)                   379,303              380,994      350,239

Term debt payments                                       1,080,681               767,491     767,627
From cap sales/refinance             (-)                   340,000                     -           -
Normal term debt payments            (=)                   740,681               767,491     767,627
Capital debt repayment margin                             -361,378              -386,497    -417,388
Term debt coverage ratio                                      0.51                  0.50        0.46


Term Debt Coverage (farm+personal)

Net farm income from operations                            -40,383              -96,411      -70,092
Depreciation                         (+)                   331,707              299,919      271,598
Personal income                      (+)                         -               45,000       45,000
Owner withdrawals                    (-)                    90,000               90,000       90,000
Income taxes accrued                 (-)                         -                    -            -
Interest on term debt                (+)                   391,886              296,983      277,720
Capital debt repayment capacity      (=)                   486,907              429,693      398,938

Term debt payments                                       1,188,285               816,190     816,326
From cap sales/refinance             (-)                   340,000                     -           -
Normal term debt payments            (=)                   848,285               816,190     816,326
Capital debt repayment margin                             -361,378              -386,497    -417,388
Term debt coverage ratio                                      0.57                  0.53        0.49


Financial Standards Measures

Liquidity
Current ratio                                      0.2           0.2                0.1            0.0
Working capital                            -3,213,353    -3,226,801         -3,605,980     -4,058,962
Working capital to gross                     -130.8 %      -131.3 %           -157.5 %       -177.9 %
Solvency (market)
Debt to asset ratio                           99.0 %       102.1 %              105.1 %      108.1 %
Debt to equity ratio                           104.1            n/a                  n/a          n/a
Profitability (market)
FINPACK © Center For Farm Financial Management                                                           Prepared by: First National Bank
University of Minnesota                                                                                                             FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U              Page 3                            4/11/2021 8:32 PM (GMT-05)




Net farm income                                       -40,383             -96,411    -70,092
Rate of return on assets                                5.3 %               4.9 %      5.6 %
Rate of return on equity                                   n/a                 n/a        n/a
Operating profit margin                                17.3 %              15.3 %     16.3 %
EBITDA                                                756,428             651,065    643,748
Repayment Capacity
Term debt coverage ratio (farm)                          0.51                0.50       0.46
Replacement margin coverage ratio                        0.40                0.50       0.46
Efficiency
Asset turnover rate (mkt)                                30.8                31.7       34.6
Operating expense ratio                                69.2 %              71.6 %     71.8 %
Depreciation ratio                                     13.5 %              13.1 %     11.9 %
Interest expense ratio                                 18.9 %              19.6 %     19.4 %
Net farm income ratio                                  -1.6 %              -4.2 %     -3.1 %
Other
Term debt coverage (farm+personal)                       0.57                0.53       0.49
Term debt to EBITDA                                      5.81                5.81       5.04
Burn rate working capital (years)                         n/a              -999.0     -999.0
Burn rate net worth (years)                               4.0                 2.8        2.3


Shocks to Farm Term Debt Coverage Ratio

10% decrease in revenue                                  0.18                0.20       0.16
10% increase in expenses                                 0.28                0.28       0.24
3% incr. in interest rates                               0.33                0.32       0.29




FINPACK © Center For Farm Financial Management                                                  Prepared by: First National Bank
University of Minnesota                                                                                                    FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                        Page 4                                             4/11/2021 8:32 PM (GMT-05)




                                                                                  Year 2021
                      Jan      Feb         Mar          Apr      May      Jun            Jul    Aug      Sep       Oct       Nov         Dec        Total


CASH INFLOWS

Beg cash bal      528864      25897      5000          5000     5000     5000          5000    5000     5000      5000      5000       5000       528864
Corn                   -          -    156000             -        -        -             -       -        -         -         -     572050       728050
Soybeans               -          -         -             -        -        -             -       -        -         -         -     166175       166175
Sugar Beets            -          -         -             -        -        -             -       -        -         -    696600      85000       781600
Custom work
   Silage Truck           -        -           -            -        -        -            -        -       -     60000          -           -       60000

   Bin Rent               -        -           -            -        -        -            -        -       -         -          -       30000       30000

   Spraying               -        -           -            -        -    20000        20000    20000       -         -          -           -       60000

   Planting               -        -           -            -    15000    15000            -        -       -         -          -           -       30000

   Beet Hauling           -        -           -            -        -        -            -        -       -         -          -     100000       100000

   Beet Harvest           -        -           -            -        -        -            -        -       -     36000     36000            -       72000

   Edible Bean            -        -           -            -        -        -            -        -       -    100000          -           -      100000

   Edible Bean            -        -           -            -        -        -            -        -       -     48000          -           -       48000

   Total               -          -         -             -     15000    35000        20000    20000       -    244000     36000     130000       500000
Total inflow      528864      25897    161000          5000     20000    40000        25000    25000    5000    249000    737600     958225      2704689


CASH OUTFLOWS

Seed                   -          -          -        72555     13173        -            -        -        -        -    145540           -      231268
Fertilizer             -          -          -        35141     35141    35141        35141        -        -        -         -           -      140565
Chemicals              -          -          -        18387     36773    36773        36773    36773    18387        -         -           -      183865
Crop insur.            -          -          -            -         -        -            -        -        -    36420     11440           -       47860
Drying fuel            -          -          -            -         -        -            -        -        -        -     13700           -       13700
Irrig energy           -          -          -            -         -     3980         4880     4880     3080        -         -           -       16820
Fuel & oil             -          -          -        13571     13571    13571            -        -    13571    13571     13571       13571       95000
Repairs            21053      21053      21053        21053     10526    10526        10526    10526    10526    21053     21053       21053      200000
Labor               7000       7000       7000        10000     12000    10000        10000    10000    18250    41250     41250       18250      192000
Land rent
   Mark Betow             -        -      50000             -        -        -            -        -       -         -          -           -       50000

   Pressler               -        -           -        50000        -        -            -        -       -         -          -           -       50000

   Walsh                  -        -      44400             -        -        -            -        -       -         -          -           -       44400

   Minette 80             -        -      19500             -        -        -            -        -       -         -          -           -       19500

   Minette Home           -        -      81750             -        -        -            -        -       -         -          -           -       81750

   Reents                 -        -           -        39000        -        -            -        -       -         -          -           -       39000

   Turpstra               -        -           -        25000        -        -            -        -       -         -          -           -       25000

   RDO                    -        -           -        25200        -        -            -        -       -         -          -           -       25200

    Total              -         -     195650         139200       -        -             -       -        -         -        -            -      334850
Mach leases            -         -          -              -       -        -             -       -        -         -    19500            -       19500
RE taxes               -         -          -              -    7000        -             -       -        -         -     7000            -       14000
Farm insur.        12500         -          -          12500       -        -         12500       -        -     12500        -            -       50000
Utilities           3810      3810       3810           1905    1905     1905          1905    1905     1905      5714     5714         5714       40000
Dues & fees
   ARM Fees               -        -      39500             -        -        -            -        -       -         -          -           -       39500

   Trustee                -        -        500           500      500      500          500      500     500       500       500          500        5000

   Total                  -        -     40000           500      500      500          500      500     500       500       500          500      44500
Misc.
   Misc               2500      2500       2500          2500     2500     2500         2500     2500    2500      2500      2500         2500       30000

   Workers Comp           -        -           -            -        -        -            -        -       -         -          -       12500       12500

  Total             2500       2500       2500         2500     2500     2500          2500    2500     2500      2500      2500       15000       42500
Consultants         2100      12500          -         2100        -        -          2100       -        -      2100         -           -       20900
FINPACK © Center For Farm Financial Management                                                                             Prepared by: First National Bank
University of Minnesota                                                                                                                               FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                         Page 5                                            4/11/2021 8:32 PM (GMT-05)




                                                                                  Year 2021
                      Jan      Feb         Mar          Apr       May      Jun           Jul     Aug      Sep       Oct      Nov         Dec        Total

Living/Draw         7500      7500       7500           7500     7500      7500        7500     7500     7500      7500     7500        7500       90000
Min end bal         5000      5000       5000           5000     5000      5000        5000     5000     5000      5000     5000        5000        5000
Tot. outflow       61462     59362     282512         341912   145589    127397      129325    79584    81219    148108   294268       86588     1782327

Opr. surplus      467402    -33465     -121512    -336912      -125589   -87397      -104325   -54584   -76219   100892   443332     871637       922362




FINPACK © Center For Farm Financial Management                                                                             Prepared by: First National Bank
University of Minnesota                                                                                                                               FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U               Page 6                                   4/11/2021 8:32 PM (GMT-05)




                                                                         Year 2021
                      Jan       Feb        Mar        Apr   May   Jun           Jul   Aug   Sep   Oct     Nov         Dec        Total



CAPITAL SALES

Beet Shares            -      220000        -           -     -      -           -      -     -     -         -           -    220000
2015 Retain        84889           -        -           -     -      -       84889      -     -     -         -           -    169777
Misc Equip             -           -   120000           -     -      -           -      -     -     -         -           -    120000
Tot cap sale       84889      220000   120000           -     -      -       84889      -     -     -         -           -    509777


LOAN PAYMENTS

CHS C-CHS ..
   Prin pay               -        -           -        -     -      -            -     -     -     -         -           -            -

   Int. pay               -        -           -        -     -      -            -     -     -     -         -           -            -

  Total                   -        -          -         -     -      -            -     -     -     -         -           -            -
CHS C-CHS ..
   Prin pay               -        -           -        -     -      -            -     -     -     -         -           -            -

   Int. pay               -        -           -        -     -      -            -     -     -     -         -           -            -

  Total                   -        -          -         -     -      -            -     -     -     -         -           -            -
MONSATO SEED
   Prin pay               -        -           -        -     -      -            -     -     -     -         -           -            -

   Int. pay               -        -           -        -     -      -            -     -     -     -         -           -            -

  Total                   -        -          -         -     -      -            -     -     -     -         -           -            -
CMCU-R
   Prin pay               -        -           -        -     -      -            -     -     -     -         -           -            -

   Int. pay               -        -           -        -     -      -            -     -     -     -         -           -            -

   Total                  -        -          -         -     -      -            -     -     -     -         -           -            -
Ind-Stuart..
   Prin pay               -        -           -        -     -      -            -     -     -     -         -           -            -

   Int. pay               -        -           -        -     -      -            -     -     -     -         -           -            -

  Total                   -        -          -         -     -      -            -     -     -     -         -           -            -
ALLY -2016..
   Prin pay               -        -           -        -     -      -            -     -     -     -         -       10738       10738

   Int. pay               -        -           -        -     -      -            -     -     -     -         -         466         466

   Total                  -        -          -         -     -      -            -     -     -     -         -     11204       11204
Integ-76107
   Prin pay               -        -     120000         -     -      -            -     -     -     -         -        2720      122720

   Int. pay          67425         -           -        -     -      -            -     -     -     -         -       31493       98918

   Total           67425           -   120000           -     -      -            -     -     -     -         -     34213      221638
Integ-7611..
   Prin pay               -        -           -        -     -      -            -     -     -     -         -           -            -

   Int. pay          29457         -           -        -     -      -            -     -     -     -         -       14915       44372

   Total           29457           -          -         -     -      -            -     -     -     -         -     14915       44372
Integ-76304
   Prin pay               -        -           -        -     -      -            -     -     -     -         -           -            -

   Int. pay          30887         -           -        -     -      -            -     -     -     -         -       15479       46366

   Total           30887           -          -         -     -      -            -     -     -     -         -     15479       46366
Integ-76466
   Prin pay               -        -           -        -     -      -            -     -     -     -         -           -            -

   Int. pay          12045         -           -        -     -      -            -     -     -     -         -        6223       18268

  Total            12045           -          -         -     -      -            -     -     -     -         -      6223       18268
JDCC-8345R..
   Prin pay               -        -           -        -     -   9888            -     -     -     -         -       10009       19898

FINPACK © Center For Farm Financial Management                                                          Prepared by: First National Bank
University of Minnesota                                                                                                            FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                 Page 7                                   4/11/2021 8:32 PM (GMT-05)




                                                                           Year 2021
                      Jan       Feb        Mar        Apr   May    Jun            Jul   Aug   Sep   Oct     Nov         Dec        Total

   Int. pay               -         -          -        -     -    1139             -     -     -     -         -        1018        2156

   Total                  -         -         -         -     -   11027             -     -     -     -         -     11027       22054
CITAL-BEET..
   Prin pay               -    220000          -        -     -        -            -     -     -     -         -           -      220000

   Int. pay               -         -     40000         -     -        -            -     -     -     -         -           -       40000

   Total                  -   220000     40000          -     -       -             -     -     -     -         -           -    260000
CITAL-BEET..
   Prin pay               -         -          -        -     -        -            -     -     -     -         -           -            -

   Int. pay               -         -     10000         -     -        -            -     -     -     -         -           -       10000

   Total                  -         -    10000          -     -       -             -     -     -     -         -           -     10000
Individual-F
   Prin pay               -         -          -        -     -        -            -     -     -     -         -           -            -

   Int. pay               -         -          -        -     -        -            -     -     -     -         -           -            -

  Total                   -         -         -         -     -       -             -     -     -     -         -           -            -
FSA-2013 BIN
   Prin pay               -         -          -        -     -        -            -     -     -     -         -       31425       31425

   Int. pay               -         -          -        -     -        -            -     -     -     -         -       16584       16584

   Total                  -         -         -         -     -       -             -     -     -     -         -     48009       48009
Integ-76112
   Prin pay          97907          -          -        -     -        -            -     -     -     -         -           -       97907

   Int. pay          70215          -          -        -     -        -            -     -     -     -         -           -       70215

   Total          168122            -         -         -     -       -             -     -     -     -         -           -    168122
Integ-76460
   Prin pay               -         -          -        -     -        -            -     -     -     -         -         103         103

   Int. pay          14681          -          -        -     -        -            -     -     -     -         -        7450       22131

   Total           14681            -         -         -     -       -             -     -     -     -         -      7553       22234
Integ-90 A..
   Prin pay               -         -          -        -     -        -            -     -     -     -         -          30          30

   Int. pay          23082          -          -        -     -        -            -     -     -     -         -       11528       34610

   Total           23082            -         -         -     -       -             -     -     -     -         -     11558       34640
Integ-90 A..
   Prin pay               -         -          -        -     -        -            -     -     -     -         -         158         158

   Int. pay          22834          -          -        -     -        -            -     -     -     -         -       11404       34238

   Total           22834            -         -         -     -       -             -     -     -     -         -     11562       34396
Integ-BEET..
   Prin pay               -         -          -        -     -        -            -     -     -     -         -         464         464

   Int. pay          66505          -          -        -     -        -            -     -     -     -         -       33391       99896

   Total           66505            -         -         -     -       -             -     -     -     -         -     33855      100360
Integ-RE 7..
   Prin pay               -         -          -        -     -        -            -     -     -     -         -         180         180

   Int. pay          25903          -          -        -     -        -            -     -     -     -         -       12936       38839

   Total           25903            -         -         -     -       -             -     -     -     -         -     13116       39019
Integ-HOME..
   Prin pay               -         -          -        -     -        -            -     -     -     -         -        1178        1178

   Int. pay          22291          -          -        -     -        -            -     -     -     -         -       11116       33406

   Total           22291            -         -         -     -       -             -     -     -     -         -     12294       34584
Integ-7505..
   Prin pay               -         -          -        -     -        -            -     -     -     -         -         122         122

   Int. pay          17696          -          -        -     -        -            -     -     -     -         -        8838       26534

   Total           17696            -         -         -     -       -             -     -     -     -         -      8960       26656
Integ-7602..
   Prin pay               -         -          -        -     -        -            -     -     -     -         -           -            -

FINPACK © Center For Farm Financial Management                                                            Prepared by: First National Bank
University of Minnesota                                                                                                              FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                         Page 8                                             4/11/2021 8:32 PM (GMT-05)




                                                                                   Year 2021
                      Jan       Feb        Mar          Apr       May      Jun            Jul     Aug      Sep       Oct      Nov         Dec        Total

   Int. pay          30466         -           -           -         -         -            -        -        -        -          -       15898       46364

   Total           30466           -        -              -         -       -              -        -        -        -          -    15898        46364
Tot loan pay      531394      220000   170000              -         -   11027              -        -        -        -          -   255865      1188285


Surp. or def       20897      -33465   -171512     -336912     -125589   -98424       -19437    -54584   -76219   100892   443332     615772       243853


ANNUAL OPERATING LOAN TRANSACTIONS & BALANCES

Beg AO bal                -       -     33465         205284   542196    667785       766209    785646   840230   916449   815557     372225            -
AO borrowing              -   33465    171819         336912   125589     98424        19437     54584    76219        -        -          -       916449
AO int. pay               -       -       307              -        -         -            -         -        -        -        -          -          307
AO prin. pay              -       -         -              -        -         -            -         -        -   100892   443332     372225       916449


End AO bal.            -      33465    205284         542196   667785    766209       785646    840230   916449   815557   372225          -            -
Accrued int.           -          -         -           1882     6852     12973        19997     27199    34901    43301    50777      54190        54190
End cash bal       25897       5000      5000           5000     5000      5000         5000      5000     5000     5000     5000     248547       248547




FINPACK © Center For Farm Financial Management                                                                              Prepared by: First National Bank
University of Minnesota                                                                                                                                FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                                 Page 9                                                            4/11/2021 8:32 PM (GMT-05)




2021 CROP & LIVESTOCK PRODUCTION
                                                                          Production Per                            Operator
Enterprise                                                   Units             Unit                   Share        Production

Sugar Beets, Irr.                                         352.0   Acres          32.0   ton            100          11,264    ton
Sugar Beets, Dryland                                      414.0   Acres          29.0   ton            100          12,006    ton
Corn, DRYLAND                                             460.0   Acres         200.0   bu.            100          92,000    bu.
Soybeans, DRYLAND                                         289.0   Acres          50.0   bu.            100          14,450    bu.
Corn, Irrigated, Irr.                                     225.0   Acres         200.0   bu.            100          45,000    bu.

Total crops                                               1740 Acres



2021 CROP & LIVESTOCK SUMMARY

                                      Beg        Jan          Feb         Mar     Apr         May       Jun          Jul      Aug       Sep    Oct        Nov       Dec     Total

Corn
  Produced                  bu.                   -             -          -        -            -            -        -            -     - 137000      -      - 137000
  Sold                      bu.                   -             -      40000        -            -            -        -            -     -      -      - 134600 174600
  Price                   $/bu.                   -             -       3.90        -            -            -        -            -     -      -      -   4.25   4.17
  Inventory                 bu.     40000     40000         40000          -        -            -            -        -            -     - 137000 137000   2400   2400
Soybeans
  Produced                  bu.                       -            -        -       -            -            -        -            -     -   14450        -         -     14450
  Sold                      bu.                       -            -        -       -            -            -        -            -     -       -        -     14450     14450
  Price                   $/bu.                       -            -        -       -            -            -        -            -     -       -        -     11.50     11.50
  Inventory                 bu.           -           -            -        -       -            -            -        -            -     -   14450    14450         -
Sugar Beets
  Produced                  ton                       -            -        -       -            -            -        -            -     -   23270        -          -    23270
  Sold                      ton                       -            -        -       -            -            -        -            -     -       -    13932       1700    15632
  Price                   $/ton                       -            -        -       -            -            -        -            -     -       -    50.00      50.00    50.00
  Inventory                 ton           -           -            -        -       -            -            -        -            -     -   23270     9338       7638     7638



2021 PROJECTED INVENTORY CHANGE

                                   Begin                      Begin                      Ending                     Ending
Commodity                         Inventor    $/Unit          Value                     Inventory       $/Unit      Value                Change

Corn                               40,000        2.78 111,000                                 2,400      4.17 10,008                    -100,992
Sugar Beets                             0        0.00       0                                 7,638     50.00 381,900                    381,900
Accounts receivable                                    37,101                                                  37,101                          0
Hedging accounts                                            0                                                       0                          0
Other current assets                                        0                                                       0                          0
Total income items                                    148,101                                                 429,009                    280,908

Prepaid expenses & supplies                           17,000                                                   17,000                          0
Growing crops                                              0                                                        0                          0
Accounts payable                               (End) 12,977                                             (Beg)       0                    -12,977
Accrued interest                               (End) 753,904                                            (Beg) 866,166                    112,261
Total expense items                                  783,881                                                  883,166                     99,284

Total inventories                                           931,982                                               1,312,175              380,192



FINPACK © Center For Farm Financial Management                                                                                                     Prepared by: First National Bank
University of Minnesota                                                                                                                                                       FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                       Page 10                                             4/11/2021 8:32 PM (GMT-05)




                                                                                  Year 2022
                      Jan         Feb      Mar          Apr      May      Jun            Jul    Aug      Sep       Oct       Nov         Dec        Total


CASH INFLOWS

Beg cash bal      248547        145306    5000         5000     5000     5000          5000    5000     5000      5000      5000       5000       248547
Corn               10200             -       -            -        -        -             -       -        -         -         -     455000       465200
Soybeans               -             -       -            -        -        -             -       -        -         -         -     130050       130050
Sugar Beets       125000        100000       -        75000        -        -         81900       -        -         -    605300     375000      1362200
Custom work
   Silage Truck             -        -         -            -        -        -            -        -       -     60000          -           -       60000

   Bin Rent                 -        -         -            -        -        -            -        -       -         -          -       30000       30000

   Spraying                 -        -         -            -        -    20000        20000    20000       -         -          -           -       60000

   Planting                 -        -         -            -    15000    15000            -        -       -         -          -           -       30000

   Beet Hauling             -        -         -            -        -        -            -        -       -         -          -     100000       100000

   Beet Harvest             -        -         -            -        -        -            -        -       -     36000     36000            -       72000

   Edible Bean              -        -         -            -        -        -            -        -       -    100000          -           -      100000

   Edible Bean              -        -         -            -        -        -            -        -       -     48000          -           -       48000

  Total                     -        -         -            -   15000    35000        20000    20000        -   244000     36000     130000       500000
Pers. wages
   Michelle           3750        3750      3750         3750     3750     3750         3750     3750    3750      3750      3750         3750       45000

Total inflow      387497        249056    8750        83750     23750    43750       110650    28750    8750    252750    650050     1098800     2750997


CASH OUTFLOWS

Seed                   -             -       -        72555     13173        -            -        -        -        -         -     145540       231268
Fertilizer             -             -       -        35141     35141    35141        35141        -        -        -         -          -       140565
Chemicals              -             -       -        18387     36773    36773        36773    36773    18387        -         -          -       183865
Crop insur.            -             -       -            -         -        -            -        -        -        -     47860          -        47860
Drying fuel            -             -       -            -         -        -            -        -        -        -     13700          -        13700
Irrig energy           -             -       -            -         -     3980         4880     4880     3080        -         -          -        16820
Fuel & oil             -             -       -        13571     13571    13571            -        -    13571    13571     13571      13571        95000
Repairs            21053         21053   21053        21053     10526    10526        10526    10526    10526    21053     21053      21053       200000
Labor               7000          7000    7000        10000     12000    10000        10000    10000    18250    41250     41250      18250       192000
Land rent
   Mark Betow               -        -     50000            -        -        -            -        -       -         -          -           -       50000

   Pressler                 -        -         -        50000        -        -            -        -       -         -          -           -       50000

   Walsh                    -        -     44400            -        -        -            -        -       -         -          -           -       44400

   Minette 80               -        -     19500            -        -        -            -        -       -         -          -           -       19500

   Minette Home             -        -     81750            -        -        -            -        -       -         -          -           -       81750

   Reents                   -        -         -        39000        -        -            -        -       -         -          -           -       39000

   Turpstra                 -        -         -            0        -        -            -        -       -         -     25000            -       25000

   RDO                      -        -         -        25200        -        -            -        -       -         -          -           -       25200

    Total              -             -   195650       114200       -        -             -       -        -         -     25000           -      334850
Mach leases            -             -        -            -       -        -             -       -        -         -     19500           -       19500
RE taxes               -             -        -            -    7000        -             -       -        -         -      7000           -       14000
Farm insur.        12500             -        -        12500       -        -         12500       -        -     12500         -           -       50000
Utilities           3810          3810     3810         1905    1905     1905          1905    1905     1905      5714      5714        5714       40000
Dues & fees
   Misc                   417      417       417          417      417      417          417      417     417       417       417          417        5000

   Trustee Fees             -     8500         -            -        -        -            -        -       -         -          -           -        8500

   Total              417         8917      417          417      417      417          417      417     417       417       417          417      13500
Misc.
   MIsc               1667        1667      1667         1667     1667     1667         1667     1667    1667      1667      1667         1667       20000

   Workers Comp             -        -         -            -        -        -            -        -       -         -          -       12500       12500

FINPACK © Center For Farm Financial Management                                                                             Prepared by: First National Bank
University of Minnesota                                                                                                                               FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                        Page 11                                            4/11/2021 8:32 PM (GMT-05)




                                                                                  Year 2022
                      Jan      Feb         Mar          Apr       May      Jun           Jul     Aug      Sep       Oct      Nov         Dec        Total

   Total            1667      1667       1667           1667     1667      1667        1667     1667     1667      1667     1667      14167        32500
Consultants            -     12500          -              -        -         -           -        -        -         -        -          -        12500
Living/Draw         7500      7500       7500           7500     7500      7500        7500     7500     7500      7500     7500       7500        90000
Min end bal         5000      5000       5000           5000     5000      5000        5000     5000     5000      5000     5000       5000         5000
Tot. outflow       58945     67445     242095         313896   144673    126480      126309    78667    80302    108672   209231     231212      1732927

Opr. surplus      328551    181611     -233345    -230146      -120923   -82730      -15659    -49917   -71552   144078   440819     867588      1018069




FINPACK © Center For Farm Financial Management                                                                             Prepared by: First National Bank
University of Minnesota                                                                                                                               FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U               Page 12                                   4/11/2021 8:32 PM (GMT-05)




                                                                          Year 2022
                      Jan       Feb        Mar        Apr   May   Jun            Jul   Aug   Sep   Oct     Nov         Dec        Total



CAPITAL SALES

2016 Ret LT                 -      -          -         -     -       -       21292      -     -     -         -           -     21292
2016 Retain                 -      -          -         -     -       -       22348      -     -     -         -           -     22348
Tot cap sale                -      -          -         -     -       -       43640      -     -     -         -           -     43640


LOAN PAYMENTS

CHS C-CHS ..
   Prin pay                 -      -           -        -     -       -            -     -     -     -         -           -            -

   Int. pay          17890         -           -        -     -       -            -     -     -     -         -           -       17890

  Total            17890           -          -         -     -       -            -     -     -     -         -           -     17890
CHS C-CHS ..
   Prin pay                 -      -           -        -     -       -            -     -     -     -         -           -            -

   Int. pay               590      -           -        -     -       -            -     -     -     -         -           -         590

  Total      590                   -          -         -     -       -            -     -     -     -         -           -        590
MONSATO SEED
   Prin pay                 -      -           -        -     -       -            -     -     -     -         -           -            -

   Int. pay                 -      -           -        -     -       -            -     -     -     -         -           -            -

  Total                     -      -          -         -     -       -            -     -     -     -         -           -            -
CMCU-R
   Prin pay                 -      -           -        -     -       -            -     -     -     -         -           -            -

   Int. pay                 -      -           -        -     -       -            -     -     -     -         -        9530        9530

   Total                    -      -          -         -     -       -            -     -     -     -         -      9530         9530
Ind-Stuart..
   Prin pay                 -      -           -        -     -       -            -     -     -     -         -           -            -

   Int. pay          60092         -           -        -     -       -            -     -     -     -         -           -       60092

  Total            60092           -          -         -     -       -            -     -     -     -         -           -     60092
ALLY -2016..
   Prin pay                 -      -           -        -     -       -            -     -     -     -         -           -            -

   Int. pay                 -      -           -        -     -       -            -     -     -     -         -           -            -

   Total                    -      -          -         -     -       -            -     -     -     -         -           -            -
Integ-76107
   Prin pay                 -      -           -        -     -       -            -     -     -     -         -       25797       25797

   Int. pay                 -      -           -        -     -       -            -     -     -     -         -       29203       29203

   Total                    -      -          -         -     -       -            -     -     -     -         -     55000       55000
Integ-7611..
   Prin pay                 -      -           -        -     -       -            -     -     -     -         -           -            -

   Int. pay                 -      -           -        -     -       -            -     -     -     -         -       17300       17300

   Total                    -      -          -         -     -       -            -     -     -     -         -     17300       17300
Integ-76304
   Prin pay                 -      -           -        -     -       -            -     -     -     -         -       45087       45087

   Int. pay                 -      -           -        -     -       -            -     -     -     -         -       18718       18718

   Total                    -      -          -         -     -       -            -     -     -     -         -     63805       63805
Integ-76466
   Prin pay                 -      -           -        -     -       -            -     -     -     -         -       29961       29961

   Int. pay                 -      -           -        -     -       -            -     -     -     -         -        7186        7186

  Total                     -      -          -         -     -       -            -     -     -     -         -     37147       37147
JDCC-8345R..
   Prin pay                 -      -           -        -     -   10132            -     -     -     -         -       10256       20388

   Int. pay                 -      -           -        -     -     895            -     -     -     -         -         771        1666

FINPACK © Center For Farm Financial Management                                                           Prepared by: First National Bank
University of Minnesota                                                                                                             FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                Page 13                                  4/11/2021 8:32 PM (GMT-05)




                                                                          Year 2022
                      Jan       Feb        Mar        Apr   May    Jun           Jul   Aug   Sep   Oct     Nov         Dec        Total

   Total                  -         -         -         -     -   11027            -     -     -     -         -     11027       22054
CITAL-BEET..
   Prin pay               -     57848          -        -     -       -            -     -     -     -         -           -       57848

   Int. pay               -     42152          -        -     -       -            -     -     -     -         -           -       42152

   Total                  -   100000          -         -     -       -            -     -     -     -         -           -    100000
CITAL-BEET..
   Prin pay               -     58715          -        -     -       -            -     -     -     -         -           -       58715

   Int. pay               -     14516          -        -     -       -            -     -     -     -         -           -       14516

   Total                  -    73231          -         -     -       -            -     -     -     -         -           -     73231
Individual-F
   Prin pay               -         -          -        -     -       -            -     -     -     -         -           -            -

   Int. pay               -     30000          -        -     -       -            -     -     -     -         -           -       30000

  Total                   -    30000          -         -     -       -            -     -     -     -         -           -     30000
FSA-2013 BIN
   Prin pay               -         -          -        -     -       -            -     -     -     -         -       42546       42546

   Int. pay               -         -          -        -     -       -            -     -     -     -         -        5463        5463

   Total                  -         -         -         -     -       -            -     -     -     -         -     48009       48009
Integ-76112
   Prin pay          53746          -          -        -     -       -            -     -     -     -         -           -       53746

   Int. pay          36727          -          -        -     -       -            -     -     -     -         -           -       36727

   Total           90473            -         -         -     -       -            -     -     -     -         -           -     90473
Integ-76460
   Prin pay               -         -          -        -     -       -            -     -     -     -         -       33398       33398

   Int. pay               -         -          -        -     -       -            -     -     -     -         -        7444        7444

   Total                  -         -         -         -     -       -            -     -     -     -         -     40842       40842
Integ-90 A..
   Prin pay               -         -          -        -     -       -            -     -     -     -         -        1174        1174

   Int. pay               -         -          -        -     -       -            -     -     -     -         -       11526       11526

   Total                  -         -         -         -     -       -            -     -     -     -         -     12700       12700
Integ-90 A..
   Prin pay               -         -          -        -     -       -            -     -     -     -         -        1296        1296

   Int. pay               -         -          -        -     -       -            -     -     -     -         -       11395       11395

   Total                  -         -         -         -     -       -            -     -     -     -         -     12691       12691
Integ-BEET..
   Prin pay               -         -          -        -     -       -            -     -     -     -         -     116582       116582

   Int. pay               -         -          -        -     -       -            -     -     -     -         -       33361       33361

   Total                  -         -         -         -     -       -            -     -     -     -         -   149943       149943
Integ-RE 7..
   Prin pay               -         -          -        -     -       -            -     -     -     -         -        1371        1371

   Int. pay               -         -          -        -     -       -            -     -     -     -         -       12926       12926

   Total                  -         -         -         -     -       -            -     -     -     -         -     14297       14297
Integ-HOME..
   Prin pay          18195          -          -        -     -       -            -     -     -     -         -           -       18195

   Int. pay           1005          -          -        -     -       -            -     -     -     -         -           -        1005

   Total           19200            -         -         -     -       -            -     -     -     -         -           -     19200
Integ-7505..
   Prin pay               -         -          -        -     -       -            -     -     -     -         -        3169        3169

   Int. pay               -         -          -        -     -       -            -     -     -     -         -        8831        8831

   Total                  -         -         -         -     -       -            -     -     -     -         -     12000       12000
Integ-7602..
   Prin pay               -         -          -        -     -       -            -     -     -     -         -        1538        1538

   Int. pay               -         -          -        -     -       -            -     -     -     -         -       15962       15962

FINPACK © Center For Farm Financial Management                                                           Prepared by: First National Bank
University of Minnesota                                                                                                             FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                        Page 14                                            4/11/2021 8:33 PM (GMT-05)




                                                                                  Year 2022
                      Jan       Feb        Mar          Apr       May      Jun           Jul     Aug      Sep       Oct      Nov         Dec        Total

   Total               -           -          -            -         -       -             -        -        -        -          -    17500        17500
Tot loan pay      188245      203230          -            -         -   11027             -        -        -        -          -   501790       904292


Surp. or def      140306      -21620   -233345    -230146      -120923   -93757       27981    -49917   -71552   144078   440819     365798       157417


ANNUAL OPERATING LOAN TRANSACTIONS & BALANCES

Beg AO bal                -       -     21620         309353   539498    660421      754178    726197   776114   847667   703588     262769            -
AO borrowing              -   21620    287733         230146   120923     93757           -     49917    71552        -        -          -       875648
AO int. pay               -       -     54388              -        -         -           -         -        -        -        -          -        54388
AO prin. pay              -       -         -              -        -         -       27981         -        -   144078   440819     262769       875648


End AO bal.            -      21620    309353         539498   660421    754178      726197    776114   847667   703588   262769          -            -
Accrued int.       54190      54190         -           2836     7781     13835       20748     27405    34519    42290    48739      51148        51148
End cash bal      145306       5000      5000           5000     5000      5000        5000      5000     5000     5000     5000     108029       108029




FINPACK © Center For Farm Financial Management                                                                             Prepared by: First National Bank
University of Minnesota                                                                                                                               FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                                 Page 15                                                           4/11/2021 8:33 PM (GMT-05)




2022 CROP & LIVESTOCK PRODUCTION
                                                                           Production Per                           Operator
Enterprise                                                   Units              Unit                  Share        Production

Sugar Beets, Irr.                                         352.0   Acres           32.0   ton           100          11,264    ton
Sugar Beets, Dryland                                      414.0   Acres           29.0   ton           100          12,006    ton
Corn, DRYLAND                                             460.0   Acres          200.0   bu.           100          92,000    bu.
Soybeans, DRYLAND                                         289.0   Acres           50.0   bu.           100          14,450    bu.
Corn, Irrigated, Irr.                                     225.0   Acres          220.0   bu.           100          49,500    bu.

Total crops                                               1740 Acres



2022 CROP & LIVESTOCK SUMMARY

                                      Beg        Jan          Feb         Mar      Apr         May      Jun          Jul      Aug       Sep    Oct        Nov       Dec     Total

Corn
  Produced                  bu.                   -                -         -       -            -           -        -            -     - 141500      -      - 141500
  Sold                      bu.                2400                -         -       -            -           -        -            -     -      -      - 130000 132400
  Price                   $/bu.                4.25                -         -       -            -           -        -            -     -      -      -   3.50   3.51
  Inventory                 bu.       2400        -                -         -       -            -           -        -            -     - 141500 141500 11500 11500
Soybeans
  Produced                  bu.                       -            -         -       -            -           -        -            -     -   14450        -         -     14450
  Sold                      bu.                       -            -         -       -            -           -        -            -     -       -        -     14450     14450
  Price                   $/bu.                       -            -         -       -            -           -        -            -     -       -        -      9.00      9.00
  Inventory                 bu.           -           -            -         -       -            -           -        -            -     -   14450    14450         -
Sugar Beets
  Produced                  ton                   -             -            -       -            -       -           -             -     -   23270        -          -    23270
  Sold                      ton                2500          2000            -    1500            -       -        1638             -     -       -    12106       7500    27244
  Price                   $/ton               50.00         50.00            -   50.00            -       -       50.00             -     -       -    50.00      50.00    50.00
  Inventory                 ton       7638     5138          3138         3138    1638         1638    1638           -             -     -   23270    11164       3664     3664



2022 PROJECTED INVENTORY CHANGE

                                   Begin                      Begin                       Ending                    Ending
Commodity                         Inventor    $/Unit          Value                      Inventory      $/Unit      Value                Change

Corn                                2,400       4.17 10,008                                 11,500       3.50 40,250                      30,242
Sugar Beets                         7,638      50.00 381,900                                 3,664      50.00 183,200                   -198,700
Accounts receivable                                   37,101                                                   37,101                          0
Hedging accounts                                           0                                                        0                          0
Other current assets                                       0                                                        0                          0
Total income items                                   429,009                                                  260,551                   -168,458

Prepaid expenses & supplies                           17,000                                                   17,000                          0
Growing crops                                              0                                                        0                          0
Accounts payable                               (End) 12,977                                             (Beg) 12,977                           0
Accrued interest                               (End) 779,389                                            (Beg) 753,904                    -25,485
Total expense items                                  809,366                                                  783,881                    -25,485

Total inventories                                         1,238,375                                               1,044,432             -193,943



FINPACK © Center For Farm Financial Management                                                                                                     Prepared by: First National Bank
University of Minnesota                                                                                                                                                       FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                       Page 16                                             4/11/2021 8:33 PM (GMT-05)




                                                                                  Year 2023
                      Jan        Feb       Mar          Apr      May      Jun            Jul    Aug      Sep       Oct       Nov         Dec        Total


CASH INFLOWS

Beg cash bal      108029         5000     5000         5000     5000     5000          5000    5000     5000      5000      5000       5000       108029
Corn               48875            -        -            -        -        -             -       -        -         -         -     455000       503875
Soybeans               -            -        -            -        -        -             -       -        -         -         -     130050       130050
Sugar Beets        75000        50000        -        50000        -        -          8200       -        -         -    855300     308200      1346700
Custom work
   Silage Truck             -       -          -            -        -        -            -        -       -     60000          -           -       60000

   Bin Rent                 -       -          -            -        -        -            -        -       -         -          -       30000       30000

   Spraying                 -       -          -            -        -    20000        20000    20000       -         -          -           -       60000

   Planting                 -       -          -            -    15000    15000            -        -       -         -          -           -       30000

   Beet Hauling             -       -          -            -        -        -            -        -       -         -          -     100000       100000

   Beet Harvest             -       -          -            -        -        -            -        -       -     36000     36000            -       72000

   Edible Bean              -       -          -            -        -        -            -        -       -    100000          -           -      100000

   Edible Bean              -       -          -            -        -        -            -        -       -     48000          -           -       48000

  Total                     -       -         -             -   15000    35000        20000    20000        -   244000     36000     130000       500000
Pers. wages
   Michelle           3750       3750      3750          3750     3750     3750         3750     3750    3750      3750      3750         3750       45000

Total inflow      235654        58750     8750        58750     23750    43750        36950    28750    8750    252750    900050     1032000     2633654


CASH OUTFLOWS

Seed                   -            -        -        72555     13173        -            -        -        -        -         -     145540       231268
Fertilizer             -            -        -        35141     35141    35141        35141        -        -        -         -          -       140565
Chemicals              -            -        -        18387     36773    36773        36773    36773    18387        -         -          -       183865
Crop insur.            -            -        -            -         -        -            -        -        -        -     47860          -        47860
Drying fuel            -            -        -            -         -        -            -        -        -        -     13700          -        13700
Irrig energy           -            -        -            -         -     3980         4880     4880     3080        -         -          -        16820
Fuel & oil             -            -        -        13571     13571    13571            -        -    13571    13571     13571      13571        95000
Repairs            21053        21053    21053        21053     10526    10526        10526    10526    10526    21053     21053      21053       200000
Labor               7000         7000     7000        10000     12000    10000        10000    10000    18250    41250     41250      18250       192000
Land rent
   Mark Betow               -       -     50000             -        -        -            -        -       -         -          -           -       50000

   Pressler                 -       -          -        50000        -        -            -        -       -         -          -           -       50000

   Walsh                    -       -     44400             -        -        -            -        -       -         -          -           -       44400

   Minette 80               -       -     19500             -        -        -            -        -       -         -          -           -       19500

   Minette Home             -       -     81750             -        -        -            -        -       -         -          -           -       81750

   Reents                   -       -          -        39000        -        -            -        -       -         -          -           -       39000

   Turpstra                 -       -          -            0        -        -            -        -       -         -     25000            -       25000

   RDO                      -       -          -        25200        -        -            -        -       -         -          -           -       25200

    Total              -           -    195650        114200       -        -             -       -        -         -     25000           -      334850
Mach leases            -           -         -             -       -        -             -       -        -         -     19500           -       19500
RE taxes               -           -         -             -    7000        -             -       -        -         -      7000           -       14000
Farm insur.        12500           -         -         12500       -        -         12500       -        -     12500         -           -       50000
Utilities           3810        3810      3810          1905    1905     1905          1905    1905     1905      5714      5714        5714       40000
Dues & fees
   Misc                   417     417       417           417      417      417          417      417     417       417       417          417        5000

   Trustee Fees             -    8500          -            -        -        -            -        -       -         -          -           -        8500

   Total              417       8917       417           417      417      417          417      417     417       417       417          417      13500
Misc.
   MIsc               1667       1667      1667          1667     1667     1667         1667     1667    1667      1667      1667         1667       20000

   Workers Comp             -       -          -            -        -        -            -        -       -         -          -       12500       12500

FINPACK © Center For Farm Financial Management                                                                             Prepared by: First National Bank
University of Minnesota                                                                                                                               FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                        Page 17                                            4/11/2021 8:33 PM (GMT-05)




                                                                                  Year 2023
                      Jan      Feb         Mar          Apr       May      Jun           Jul     Aug      Sep       Oct      Nov         Dec        Total

   Total            1667      1667       1667           1667     1667      1667        1667     1667     1667      1667     1667      14167        32500
Consultants            -     12500          -              -        -         -           -        -        -         -        -          -        12500
Living/Draw         7500      7500       7500           7500     7500      7500        7500     7500     7500      7500     7500       7500        90000
Min end bal         5000      5000       5000           5000     5000      5000        5000     5000     5000      5000     5000       5000         5000
Tot. outflow       58945     67445     242095         313896   144673    126480      126309    78667    80302    108672   209231     231212      1732927

Opr. surplus      176709      -8695    -233345    -255146      -120923   -82730      -89359    -49917   -71552   144078   690819     800788       900727




FINPACK © Center For Farm Financial Management                                                                             Prepared by: First National Bank
University of Minnesota                                                                                                                               FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                Page 18                                   4/11/2021 8:33 PM (GMT-05)




                                                                           Year 2023
                      Jan         Feb      Mar        Apr   May    Jun            Jul   Aug   Sep   Oct     Nov         Dec        Total



LOAN PAYMENTS

CHS C-CHS ..
   Prin pay                 -         -        -        -     -        -            -     -     -     -         -           -            -

   Int. pay          17890            -        -        -     -        -            -     -     -     -         -           -       17890

  Total            17890              -       -         -     -        -            -     -     -     -         -           -     17890
CHS C-CHS ..
   Prin pay                 -         -        -        -     -        -            -     -     -     -         -           -            -

   Int. pay               590         -        -        -     -        -            -     -     -     -         -           -         590

  Total      590                      -       -         -     -        -            -     -     -     -         -           -        590
MONSATO SEED
   Prin pay                 -         -        -        -     -        -            -     -     -     -         -           -            -

   Int. pay                 -         -        -        -     -        -            -     -     -     -         -           -            -

  Total                     -         -       -         -     -        -            -     -     -     -         -           -            -
CMCU-R
   Prin pay                 -         -        -        -     -        -            -     -     -     -         -           -            -

   Int. pay                 -         -        -        -     -        -            -     -     -     -         -        9530        9530

   Total                    -         -       -         -     -        -            -     -     -     -         -      9530         9530
Ind-Stuart..
   Prin pay                 -         -        -        -     -        -            -     -     -     -         -           -            -

   Int. pay          60092            -        -        -     -        -            -     -     -     -         -           -       60092

  Total            60092              -       -         -     -        -            -     -     -     -         -           -     60092
ALLY -2016..
   Prin pay                 -         -        -        -     -        -            -     -     -     -         -           -            -

   Int. pay                 -         -        -        -     -        -            -     -     -     -         -           -            -

   Total                    -         -       -         -     -        -            -     -     -     -         -           -            -
Integ-76107
   Prin pay                 -         -        -        -     -        -            -     -     -     -         -       27602       27602

   Int. pay                 -         -        -        -     -        -            -     -     -     -         -       27398       27398

   Total                    -         -       -         -     -        -            -     -     -     -         -     55000       55000
Integ-7611..
   Prin pay                 -         -        -        -     -        -            -     -     -     -         -           -            -

   Int. pay                 -         -        -        -     -        -            -     -     -     -         -       17436       17436

   Total                    -         -       -         -     -        -            -     -     -     -         -     17436       17436
Integ-76304
   Prin pay                 -         -        -        -     -        -            -     -     -     -         -       49863       49863

   Int. pay                 -         -        -        -     -        -            -     -     -     -         -       13942       13942

   Total                    -         -       -         -     -        -            -     -     -     -         -     63805       63805
Integ-76466
   Prin pay                 -         -        -        -     -        -            -     -     -     -         -       32570       32570

   Int. pay                 -         -        -        -     -        -            -     -     -     -         -        4577        4577

  Total                     -         -       -         -     -        -            -     -     -     -         -     37147       37147
JDCC-8345R..
   Prin pay                 -         -        -        -     -    10382            -     -     -     -         -       10509       20891

   Int. pay                 -         -        -        -     -      645            -     -     -     -         -         518        1163

   Total                    -         -       -         -     -   11027             -     -     -     -         -     11027       22054
CITAL-BEET..
   Prin pay                 -     72851        -        -     -        -            -     -     -     -         -           -       72851

   Int. pay                 -     27149        -        -     -        -            -     -     -     -         -           -       27149

   Total                    -   100000        -         -     -        -            -     -     -     -         -           -    100000
CITAL-BEET..
FINPACK © Center For Farm Financial Management                                                            Prepared by: First National Bank
University of Minnesota                                                                                                              FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                      Page 19                                            4/11/2021 8:33 PM (GMT-05)




                                                                                Year 2023
                      Jan        Feb       Mar        Apr       May      Jun           Jul     Aug      Sep       Oct      Nov         Dec        Total

   Prin pay               -     62232          -         -         -        -            -        -        -        -          -           -       62232

   Int. pay               -     10999          -         -         -        -            -        -        -        -          -           -       10999

   Total                  -    73231          -          -         -        -            -        -        -        -          -           -     73231
Individual-F
   Prin pay               -         -          -         -         -        -            -        -        -        -          -           -            -

   Int. pay               -     30000          -         -         -        -            -        -        -        -          -           -       30000

  Total                   -    30000          -          -         -        -            -        -        -        -          -           -     30000
FSA-2013 BIN
   Prin pay               -         -          -         -         -        -            -        -        -        -          -       43503       43503

   Int. pay               -         -          -         -         -        -            -        -        -        -          -        4506        4506

   Total                  -         -         -          -         -        -            -        -        -        -          -     48009       48009
Integ-76112
   Prin pay          59482          -          -         -         -        -            -        -        -        -          -           -       59482

   Int. pay          30991          -          -         -         -        -            -        -        -        -          -           -       30991

   Total           90473            -         -          -         -        -            -        -        -        -          -           -     90473
Integ-76460
   Prin pay               -         -          -         -         -        -            -        -        -        -          -       35402       35402

   Int. pay               -         -          -         -         -        -            -        -        -        -          -        5440        5440

   Total                  -         -         -          -         -        -            -        -        -        -          -     40842       40842
Integ-90 A..
   Prin pay               -         -          -         -         -        -            -        -        -        -          -        1244        1244

   Int. pay               -         -          -         -         -        -            -        -        -        -          -       11456       11456

   Total                  -         -         -          -         -        -            -        -        -        -          -     12700       12700
Integ-90 A..
   Prin pay               -         -          -         -         -        -            -        -        -        -          -        1374        1374

   Int. pay               -         -          -         -         -        -            -        -        -        -          -       11317       11317

   Total                  -         -         -          -         -        -            -        -        -        -          -     12691       12691
Integ-BEET..
   Prin pay               -         -          -         -         -        -            -        -        -        -          -     124160       124160

   Int. pay               -         -          -         -         -        -            -        -        -        -          -       25783       25783

   Total                  -         -         -          -         -        -            -        -        -        -          -   149943       149943
Integ-RE 7..
   Prin pay               -         -          -         -         -        -            -        -        -        -          -        1454        1454

   Int. pay               -         -          -         -         -        -            -        -        -        -          -       12843       12843

   Total                  -         -         -          -         -        -            -        -        -        -          -     14297       14297
Integ-HOME..
   Prin pay           8139          -          -         -         -        -            -        -        -        -          -           -        8139

   Int. pay          11061          -          -         -         -        -            -        -        -        -          -           -       11061

   Total           19200            -         -          -         -        -            -        -        -        -          -           -     19200
Integ-7505..
   Prin pay               -         -          -         -         -        -            -        -        -        -          -        3360        3360

   Int. pay               -         -          -         -         -        -            -        -        -        -          -        8640        8640

   Total                  -         -         -          -         -        -            -        -        -        -          -     12000       12000
Integ-7602..
   Prin pay               -         -          -         -         -        -            -        -        -        -          -        1912        1912

   Int. pay               -         -          -         -         -        -            -        -        -        -          -       15588       15588

   Total               -           -          -          -         -       -             -        -        -        -          -    17500        17500
Tot loan pay      188245      203231          -          -         -   11027             -        -        -        -          -   501925       904428


Surp. or def      -11536      -211926   -233345    -255146   -120923   -93757      -89359    -49917   -71552   144078   690819     298863         -3701



FINPACK © Center For Farm Financial Management                                                                           Prepared by: First National Bank
University of Minnesota                                                                                                                             FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                       Page 20                                                4/11/2021 8:33 PM (GMT-05)




                                                                                 Year 2023
                      Jan      Feb         Mar          Apr      May      Jun           Jul      Aug       Sep       Oct        Nov         Dec        Total



ANNUAL OPERATING LOAN TRANSACTIONS & BALANCES

Beg AO bal             -     11536     223462         510109   765255   886178      979935    1069293   1119211   1190763   1046685     355866            -
AO borrowing       11536    211926     286648         255146   120923    93757       89359      49917     71552         -         -          -      1190763
AO int. pay            -         -      53302              -        -        -           -          -         -         -         -          -        53302
AO prin. pay           -         -          -              -        -        -           -          -         -    144078    690819     298863      1133760


End AO bal.        11536    223462     510109         765255   886178   979935    1069293     1119211   1190763   1046685   355866        57003       57003
Accrued int.       51148     51254          -           4676    11691    19814      28797       38599     48858     59773    69368        72630       72630
End cash bal        5000      5000       5000           5000     5000     5000       5000        5000      5000      5000     5000         5000        5000




FINPACK © Center For Farm Financial Management                                                                                Prepared by: First National Bank
University of Minnesota                                                                                                                                  FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                                 Page 21                                                          4/11/2021 8:33 PM (GMT-05)




2023 CROP & LIVESTOCK PRODUCTION
                                                                           Production Per                           Operator
Enterprise                                                   Units              Unit                   Share       Production

Sugar Beets, Irr.                                         352.0   Acres           32.0   ton            100         11,264   ton
Sugar Beets, Dryland                                      414.0   Acres           29.0   ton            100         12,006   ton
Corn, DRYLAND                                             460.0   Acres          200.0   bu.            100         92,000   bu.
Soybeans, DRYLAND                                         289.0   Acres           50.0   bu.            100         14,450   bu.
Corn, Irrigated, Irr.                                     225.0   Acres          200.0   bu.            100         45,000   bu.

Total crops                                               1740 Acres



2023 CROP & LIVESTOCK SUMMARY

                                      Beg        Jan          Feb         Mar      Apr         May       Jun         Jul     Aug       Sep    Oct        Nov       Dec     Total

Corn
  Produced                  bu.                   -                -         -       -            -            -       -           -     - 137000      -      - 137000
  Sold                      bu.               11500                -         -       -            -            -       -           -     -      -      - 130000 141500
  Price                   $/bu.                4.25                -         -       -            -            -       -           -     -      -      -   3.50   3.56
  Inventory                 bu.     11500         -                -         -       -            -            -       -           -     - 137000 137000   7000   7000
Soybeans
  Produced                  bu.                       -            -         -       -            -            -       -           -     -   14450        -         -     14450
  Sold                      bu.                       -            -         -       -            -            -       -           -     -       -        -     14450     14450
  Price                   $/bu.                       -            -         -       -            -            -       -           -     -       -        -      9.00      9.00
  Inventory                 bu.           -           -            -         -       -            -            -       -           -     -   14450    14450         -
Sugar Beets
  Produced                  ton                   -             -            -       -            -        -           -           -     -   23270        -          -    23270
  Sold                      ton                1500          1000            -    1000            -        -         164           -     -       -    17106       6164    26934
  Price                   $/ton               50.00         50.00            -   50.00            -        -       50.00           -     -       -    50.00      50.00    50.00
  Inventory                 ton       3664     2164          1164         1164     164          164      164           -           -     -   23270     6164          -



2023 PROJECTED INVENTORY CHANGE

                                   Begin                      Begin                       Ending                    Ending
Commodity                         Inventor    $/Unit          Value                      Inventory       $/Unit     Value               Change

Corn                               11,500       3.50 40,250                                    7,000      3.50      24,500              -15,750
Sugar Beets                         3,664      50.00 183,200                                       0      0.00           0             -183,200
Accounts receivable                                   37,101                                                        37,101                    0
Hedging accounts                                           0                                                             0                    0
Other current assets                                       0                                                             0                    0
Total income items                                   260,551                                                        61,601             -198,950

Prepaid expenses & supplies                           17,000                                                    17,000                        0
Growing crops                                              0                                                         0                        0
Accounts payable                               (End) 12,977                                              (Beg) 12,977                         0
Accrued interest                               (End) 845,228                                             (Beg) 779,389                  -65,838
Total expense items                                  875,205                                                   809,366                  -65,838

Total inventories                                         1,135,756                                                870,967             -264,788



FINPACK © Center For Farm Financial Management                                                                                                    Prepared by: First National Bank
University of Minnesota                                                                                                                                                      FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U          Page 22                    4/11/2021 8:33 PM (GMT-05)




TOTAL PLANNED INPUT QUANTITIES

Description               Unit                        2021             2022   2023




FINPACK © Center For Farm Financial Management                                       Prepared by: First National Bank
University of Minnesota                                                                                         FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                   Page 23                              4/11/2021 8:33 PM (GMT-05)




BALANCE SHEETS
                                                                       Projected
                                           1/1/2021       1/1/2022          1/1/2023        1/1/2024
ASSETS

Current Assets
Cash and checking                            528,864       248,547               108,029       5,000
Prepaid exp. & suppl.                        17,000        17,000                17,000      17,000
Accounts receivable                          37,101        37,101                37,101      37,101
Crops
   Corn                                     111,000        10,008                40,250      24,500
   Sugar Beets                                        -    381,900               183,200            -
Total current assets                         693,965       694,556               385,580      83,601


Intermediate Assets
Machinery                                   1,730,345     1,449,310             1,304,379   1,173,941
Titled vehicles                              476,730       405,221               344,437     292,772
Other intermed.                              259,201       259,201               259,201     259,201
Total intermediate assets                   2,466,276     2,113,732             1,908,018   1,725,914


Long Term Assets
Land                                        1,852,399     1,852,399             1,852,399   1,852,399
Bldgs & improve.                            1,983,262     1,884,099             1,789,894   1,700,399
Other long term                             1,388,106      998,329               954,689     954,689
Total long term assets                      5,223,767     4,734,827             4,596,982   4,507,487


Total farm assets                           8,384,008     7,543,114             6,890,580   6,317,002
Personal assets                             1,526,321     1,511,396             1,498,710   1,487,927
Total assets                                9,910,329     9,054,510             8,389,290   7,804,929


LIABILITIES

Current Liabilities
Accrued interest
  CHS CAPITAL-CHS 2017                       31,162        31,200                30,649      30,097
  CHS CAPITAL-CHS 2015-18                     93,636       108,090               104,654     101,218
  CMCU-R                                       6,135       15,665                15,665      15,665
  Individual-Stuart Total                    285,752       372,580               399,315     426,051
  Integrity Bank-76113-BI                    29,457         1,635                   886           -
  Integrity Bank-76107                       67,425             -                     -           -
  Integrity Bank-76304                       30,887         1,620                     -           -
  Integrity Bank-76466                       12,045           482                     -           -
  CITIZEN ALLIANCE-BEET S                    44,489        37,072                22,624      19,133
  CITAL-BEET SHR2                             7,745        12,120                 9,166       6,184
  ALLY FINANCIAL-2016 TRU                        36             -                     -           -
  Individual-F                                23,763        71,143                88,523     105,903
  Integ-BEET SHR9144                         66,505             -                     -           -
  Integrity Bank-90 AC 91                    45,916             -                     -           -
  Integrity Bank-RE 76022                    25,903             -                     -           -
  FSA-2013 BIN                               10,414             -                     -           -
  Integrity Bank-76460                       14,681             -                     -           -
  Integrity Bank-76112                       70,215        33,932                28,409      25,819
  Operating loan(s)                               -        54,190                51,148      72,630
  MONSATO SEED                                    -        14,175                28,350      42,525
  JDCC-8345R Tracto                               -             -                     -           -
FINPACK © Center For Farm Financial Management                                                          Prepared by: First National Bank
University of Minnesota                                                                                                            FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                   Page 24                              4/11/2021 8:33 PM (GMT-05)




Payables & accr exp                                   -    12,977                12,977      12,977
Prin due on term loans
   JDCC-8345R Tracto                         19,868        20,388                20,891      21,406
   Integrity Bank-76304                      31,474        45,087                49,863      53,353
   Integrity Bank-76466                      24,536        29,961                32,570      31,899
   CITIZEN ALLIANCE-BEET S                  168,224        57,848                72,851      77,040
   ALLY FINANCIAL-2016 TRU                    7,329             -                     -           -
   Integ-BEET SHR9144                         49,924       116,582               124,160     132,230
   FSA-2013 BIN                              37,074        42,546                43,503      44,481
   Integrity Bank-76460                      25,539        33,398                35,402      37,526
   Integrity Bank-76112                      10,619        53,746                59,482      62,307
   Integrity Bank-76107                           -        25,797                27,602      29,535
   CITAL-BEET SHR2                                -        58,715                62,232      65,810
   Integrity Bank-90 AC 91                        -         2,470                 2,618       2,776
   Integrity Bank-RE 76022                        -         1,371                 1,454       1,540
   Integrity Bank-76113-BI                        -             -                     -         886
Operating loan(s)                                 -             -                     -      57,003
CHS CAPITAL-CHS 2017                            590           590                   590         590
CHS CAPITAL-CHS 2015-18                      222,371       222,371               222,371     222,371
CMCU-R                                       190,600       190,600               190,600     190,600
Individual-Stuart Total                     2,043,005     2,043,005             2,043,005   2,043,005
MONSATO SEED                                 210,000       210,000               210,000     210,000
Total current liabilities                   3,907,319     3,921,356             3,991,560   4,142,563


Intermediate Liabilities
Integrity Bank-76113-BIN                     245,189       245,189               245,189     244,303
Integrity Bank-76107                         539,906       391,389               363,787     334,252
JDCC-8345R Tracto                            73,085        52,667                31,776      10,370
Integrity Bank-76304                         212,790       199,177               149,314      95,962
Integrity Bank-76466                         69,894        64,469                31,899             -
CITIZEN ALLIANCE-BEET SHR                    581,776       472,152               399,301     322,261
CITAL-BEET SHR2                              250,000       191,285               129,053      63,243
ALLY FINANCIAL-2016 TRUCK                      3,409              -                     -           -
Individual-F                                 230,000       230,000               230,000     230,000
Total inter. liabilities                    2,206,050     1,846,329             1,580,320   1,300,391


Long Term Liabilities
Integ-BEET SHR9144                           463,786       396,664               272,504     140,274
Integrity Bank-90 AC 9165                    192,131       190,927               189,683     188,364
Integrity Bank-90 AC 9166                    190,067       188,613               187,239     185,782
Integrity Bank-RE 76022                      215,607       214,056               212,602     211,062
Integrity Bank-76460                         98,630        90,668                55,266      17,740
FSA-2013 BIN                                 237,165       200,268               156,765     112,284
Integrity Bank-76112                         793,481       652,447               592,965     530,658
Total long term liab.                       2,190,867     1,933,643             1,667,024   1,386,164


Total farm liabilities                      8,304,235     7,701,328             7,238,904   6,829,117


Personal Liabilities
Accrued interest personal                    69,942            282               10,139        9,729
Integrity Bank-HOME 75115                    220,473       219,295               201,100     192,961
Integ-76021 MKHM80                           261,331       261,331               259,793     257,881
Integrity Bank-75053-Mark                    147,298       147,176               144,007     140,647
Total personal liab.                         699,044       628,084               615,039     601,218
Total liabilities                           9,003,280     8,329,412             7,853,943   7,430,336
FINPACK © Center For Farm Financial Management                                                          Prepared by: First National Bank
University of Minnesota                                                                                                            FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                          Page 25                                     4/11/2021 8:33 PM (GMT-05)




Net worth                                    907,050              725,098              535,347              374,593
Net worth change                                       -181,951             -189,752             -160,753

Total debt to asset ratio                      90 %                92 %                 93 %                 95 %




FINPACK © Center For Farm Financial Management                                                                        Prepared by: First National Bank
University of Minnesota                                                                                                                          FNB
H & H Acres LLC Cash Flow Plan: 2021-2023 4-11-21 U                         Page 26                    4/11/2021 8:33 PM (GMT-05)




COST OF PRODUCTION SUMMARY

                            Total           Less Govt &          With Labor &         Machinery
Crop                      Expenses          Other Income             Mgt              Cost / Acre

Sugar Beets, Irr.         116.18   /ton          116.18   /ton     116.18   /ton        1,379.48
Sugar Beets                24.95   /ton           24.95   /ton      24.95   /ton           11.21
Corn                        4.31   /bu.            4.31   /bu.       4.31   /bu.          194.72
Soybeans                   19.31   /bu.           19.31   /bu.      19.31   /bu.          319.07
Corn, Irr.                  4.46   /bu.            4.46   /bu.       4.46   /bu.          194.72




FINPACK © Center For Farm Financial Management                                                      Prepared by: First National Bank
University of Minnesota                                                                                                        FNB
